DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      TIMOTHY SCOTT TURNER,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D17-1740 & 4D17-1741

                           [December 7, 2017]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Steven J. Levin, Judge; L.T. Case Nos.
2015CF003452A & 2015CF003484A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.